Citation Nr: 1118739	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-47 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from October 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO granted service connection for a fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle and assigned a 10 percent evaluation effective September 17, 2008.  The RO also granted a separate noncompensable disability rating for a left lower extremity scar.  The Veteran, in June 2009, filed a notice of disagreement with respect to the 10 percent rating assigned to the fracture of the left fibula with osteochondroma and degenerative joint disease of the ankle.  The RO issued a statement of the case in October 2009 and the Veteran thereafter perfected his appeal by filing a substantive appeal in December 2009.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a rating decision dated in March 2009 the RO granted service connection for fracture left fibula with osteochondroma and degenerative joint disease of the left ankle, with a 10 percent disability rating effective September 17, 2008.  The Veteran has appealed this initial rating.  The Board notes that the Veteran's left fibula and left ankle disability has been evaluated under the provisions of Diagnostic Code 5299-5262 since service connection was granted.  

The Veteran indicates that he was placed on Medical Hold and had surgery in September 1970 to remove a calcified mass at Fort Dix Hospital.  A review of the Veteran's claims file does not reflect that the RO attempted to obtain these medical records.  Upon remand, the RO must request the surgical and inpatient records from Fort Dix.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (2009) (in-service hospitalization records are relevant to the initial rating assigned as the disability must be considered in conjunction with the whole recorded history); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In March 2009 the Veteran was accorded a compensation and pension (C&P) bones examination.  It was noted that the Veteran did not have functional limitations on standing or walking.  The examiner determined that a weight bearing joint was not affected and there was no evidence in the feet of abnormal weight bearing.  The diagnosis was fracture of the left fibula with osteochondroma, status-post surgical excision.  The examiner found no significant effects on the Veteran's occupation and no effects on the Veteran's usual daily activities.  

Thereafter, in his substantive appeal, the Veteran indicated that he experienced daily intense pain in his leg and ankle.  He further stated that he was unable to stand for extended periods of time and reported that it was extremely difficult for him to place all of his weight on his leg and ankle.  Therefore, the Veteran should be accorded another C&P examination as the evidence indicates that there may be a material change in the condition.  38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  The RO/AMC must request and associate with the claims folder surgical records pertaining to the Veteran's in-service surgery and inpatient records dated in September 1970.  If the records are not ultimately obtained, the Veteran should be notified in writing pursuant to 38 C.F.R. § 3.159(e)(1).

2.  Schedule the Veteran for the appropriate examination for tibia/fibula and ankle disorders.  The claims folder should be reviewed and that review should be indicated in the examination report.  The report of examination should include a detailed account of all manifestations of the service-connected left fibula and left ankle disability, to include range of motion studies.  To the extent that there is any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), this should be expressed, if possible, in terms of the additional range of motion loss.  The examiner should also identify the point at which pain begins.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  The RO should ensure that the above development has been completed in accordance with the above directives and that any other development deemed warranted has been completed.  If any examination report is insufficient, it must be returned to the examiner for clarification.  Thereafter, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


